Citation Nr: 1431917	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a projectile would, claimed as a low back shrapnel injury, to include a reported retained foreign body in the chest.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously remanded by the Board in December 2010 for further evidentiary development, along with the issues of entitlement to service connection for hypertension and entitlement to service connection for a lumbar spine disorder.  Both of those issues were later granted by the RO.  As will be discussed in the Remand portion, the Veteran appears to have submitted a Notice of Disagreement (NOD) with the initial noncompensable evaluation for hypertension, and the RO has not issued a corresponding Statement of the Case (SOC).

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to a compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's residuals of a projectile would, claimed as a low back shrapnel injury, is the result of his military service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, residuals of a projectile would, claimed as a low back shrapnel injury, was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of a well healed scar on the lower left side of his back and what the December 2010 VA examiner noted as a persistent 1.8 to 2 centimeter nodule in his chest, presumed to be a metallic object.  As a result, Shedden requirement (1) is met.

While service treatment records do not document treatment for or symptoms of a shrapnel wound to the Veteran's lower left back, the Veteran has consistently alleged, at his October 2010 Board hearing and multiple statements, that such a wound occurred as the result of using Bangalore torpedoes to clear concertino wire while on active duty.  The Veteran has also consistently alleged that he began spitting up blood in the weeks after this injury.  In addition, the Veteran has provided sworn lay statements by fellow servicemen corroborating his story.  The Board has no reason to doubt the statements by the Veteran or his comrades.  As a result, the Board finds that Shedden requirement (2) is met.

With respect to the "nexus" requirement, the December 2010 VA examiner opined that "it is more likely than not that the patient has shrapnel still in his left lung which occurred during the service."  While the examiner's conclusion was largely based on the Veteran's lay statements, as previously mentioned, the Board has no reason to doubt the Veteran's statements.  Indeed, the Veteran's statements are consistent with the findings of a scar and what the examiner believes to be a metallic object lodged in the Veteran's chest.

When the December 2010 medical opinion is viewed in light of the Veteran's lay statements, which the Board has found to be both credible and competent with regard to reporting the circumstances of his injury and the symptoms, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for residuals of a projectile would, claimed as a low back shrapnel injury, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a projectile would, claimed as a low back shrapnel injury, to include a reported retained foreign body in the chest is granted.




REMAND

As previously discussed, a SOC was not issued with respect to the Veteran's claim for an initial compensable rating for hypertension.  The RO granted service connection for hypertension in a November 2011 rating decision with a 0 percent evaluation.  The Veteran submitted a February 2012 "Notice of Disagreement."  Initially, the February 2012 NOD seems to suggest that the Veteran believes service connection was denied for hypertension.  However, in the second paragraph of the NOD the Veteran elaborates on medical complications resulting from his hypertension, including the need for medication.  The Board notes that it has a duty to construe claims liberally, and as a result finds the February 2012 statement to be an NOD with respect to the Veteran's claim for an initial noncompensable rating for hypertension. 

As such, the Veteran did submit an appropriate notice of disagreement (NOD) after the November 2011 rating granting service connection for hypertension with a 0 percent evaluation.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case referable to the Veteran's claim for an initial compensable rating for hypertension.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


